DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on September 15, 2022 has been carefully considered.  Claims 2 and 5 are canceled.  Claims 1, 3, 4, and 6-13 are under consideration.
Response to Arguments
Applicant’s arguments filed on September 15, 2022 have been carefully considered.
The amendment overcomes the rejection of claims 1, 3, 4, and 6-13 under 35 U.S.C. 112(b).  In addition, the amendment to independent claims 1 and 3, which deletes the limitation “the suppression mechanism is a tee joint having different diameters” and adds the new limitation “the mixing device is a tee joint with a suppression mechanism… in the form of a throttle member inside one of the inlet branches, the throttle member having a smaller inner diameter than the other branches of the tee joint, and wherein the inlet branch with the suppression mechanism is orthogonal to the outlet branch”, overcomes the rejection of claims 1, 3, 4, 6 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2017/0121271) and the rejection of claim 1, 3, 4, and 6-13 under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0121271) in view of Peterson et al. (US 2018/016748).
However, upon further search and consideration, a new ground of rejection is made in view of Khan et al. (US 2017/0121271) and the newly discovered prior art to Olbert et al. (US 2010/0305356).
Claim Objections
Claim 7 is objected to because --the-- should be inserted before “supply pipe” (at lines 1-2).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (at lines 15-16) and claim 3 (at lines 17-18), the limitation “a suppression mechanism configured to suppress movement of the raw materials” is unclear because the movement to be suppressed has not been specified in the claims.  Based on Applicant’s disclosure (see FIG. 2 and paragraph [0022]), the suppression mechanism (i.e., throttle member S) suppresses the movement of the fluid in the mixing device 13 from the mixing device 13 toward the supply path L11.
The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0121271) in view of Olbert et al. (US 2010/0305356).
Regarding claims 1, 3, 7, and 8, Khan et al. discloses a flow reaction device (i.e., a multiphase reactor system 10; see FIG. 1(b); paragraph [0080]) comprising:
a mixing section (i.e., a section including a second chamber 90) configured to mix two or more kinds of raw materials (i.e., a liquid raw material that is a mixture of a first liquid and a second liquid supplied from a first chamber 80 and a gas raw material supplied from a third feed line 50; see also paragraph [0091]), wherein at least one of the two or more kinds of raw materials comprises a gas (i.e., a gas supplied through the third feed line 50 into the second chamber 90, see FIG. 1(b); generally, “a gas containing a carrier gas and a gas reactant is transported via the third feed line…” see paragraph [0091]); and
a reaction section provided on a secondary side with respect to the mixing section (i.e., a pipe of the millitube reactor 20 connected to the downstream side of the second chamber 90), and configured to obtain a product by reacting the two or more kinds of raw materials;
wherein the mixing section includes a mixing device (i.e., the second chamber 90, which is a T-junction T2, see paragraph [0051]) configured to mix said two or more kinds of the raw materials; two or more supply pipes (i.e., the pipe of the third feed line 50 and the pipe between the first chamber 80 and the second chamber 90) configured to supply each of the two or more kinds of the raw materials to the mixing device 90; and a supply source for the gas (i.e., a gas container, see paragraph [0082]) connected to at least one of the two or more supply lines (i.e., the gas container is connected to a first end 52 of the third feed line 50); 
wherein the supply pipes are respectively connected to the mixing device 90; 
wherein at least one of the supply pipes (i.e., the pipe of the third feed line 50 for feeding the gas; see FIG. 1(b)) is connected to the mixing device 90 from above with respect to a plane on which the mixing device 90 is disposed; 
wherein the mixing device is a tee joint (i.e., the second chamber 90 is formed by T-junction T2, see paragraphs [0051]) comprising a plurality of inlet branches respectively connected to the supply pipes and an outlet branch that is downstream of the inlet branches and is connected to the reaction section (see structure of T-junction T2 in FIG. 1(b)); and
wherein the supply source for the gas (i.e., the gas container connected to the first end 52 of third feed line 50) is connected to the inlet branch that is orthogonal to the outlet branch.
	Khan et al. (at paragraph [0119]; with emphasis added) further discloses,
“… Referring to FIG. 1(b), nitrogen gas at near ambient pressure was first fed into the second T-junction (T2, 1 mm ID PEEK) of each reactor at a rate of 2.9 mL/min so as to prevent the backflow of liquids into the gas line... Diisopropyl ether was subsequently fed into the first T-junction (T1, 0.5 mm ID ETFE) of each reactor at a rate of 20 μL/min to form an organic-gas biphasic flow to pre-wet the walls of the reactors with the continuous organic phase; the biphasic flow was allowed to wet the reactor walls for about 15 min… Finally, water was fed into the first T-junction (T1) of each reactor at a rate of 40 μL/min to form an organic-aqueous segmented flow in a 10 cm long 1 mm ID PTFE tube that connected T1 to T2. The biphasic segmented flow in each parallel reactor unit then formed a triphasic flow with the injected nitrogen gas at the T2 prior to flow into a 30 m long 1 mm ID coiled PTFE tube...”.
	Therefore, Khan et al. discloses a manner of operating the flow reaction device wherein the raw materials in the mixing device 90,T2 can be suppressed from moving from the mixing device 90,T2 towards the supply pipe 50 (i.e., the pipe carrying the nitrogen gas) by setting the flow rate of the raw material through the supply pipe 50 at a significantly higher flow rate relative to the flow rate of the other raw material (i.e., the diisopropyl ether and water) into the mixing device (i.e., on a scale of mL/min versus μL/min).
	Khan et al., however, fails to disclose or suggest a throttle member inside of the inlet branch that is orthogonal to the outlet branch (i.e., inside the inlet branch of the T-junction T2 through which the gas raw material from the supply pipe 50 flows, and in which backflow should be prevented), wherein the throttle member has a smaller inner diameter than the other branches of the tee joint.
	Olbert et al. broadly discloses a flow reaction device comprising a mixing section including a mixing device (see FIGs. 4, 4a) for mixing two or more kinds of raw materials 1, 2 (i.e., raw materials such as fluids including gases and liquids, especially for chemical reactions, see paragraph [0174]; the raw materials can be monophasic or polyphasic, as well as mutually miscible or immiscible, see paragraph [0176]); and a reaction section (i.e., a tubular reactor, not shown; see paragraphs [0131], [0135]) provided on a secondary side with respect to the mixing section (i.e., to receive the mixed raw materials 3).  The mixing device as shown in FIGs. 4-4a (see paragraphs [0089]-[0090]) comprises a nozzle mixing device equipped with coaxial mixing nozzles, including an inner nozzle for feeding an inner raw material stream (e.g., amine stream 1) and an outer nozzle for feeding a surrounding raw material stream (e.g., phosgene stream 2) to a point of contact between the two raw materials in order to produce a mixed raw material stream 3.  As an alternative to the nozzle mixing device, Olbert et al. also discloses mixing devices of other suitable forms, and in particular, a tee joint (i.e., a T-mixer; see paragraph [0047], ref. claim 8).  
	Olbert et al. (at paragraph [0097]; with emphasis added) further discloses, 
“Since the speed difference between the amine- and phosgene-containing reactant streams should be high, either the phosgene-containing or the amine-containing reactant streams must have a high speed. Since the amine feeds to the mixing zone are relatively sensitive to the formation of deposits and blockages and backflow in the amine feed should be avoided in any case, the flow rate of the amine-containing reactant stream is preferably selected to be greater than the speed of the phosgene-containing reactant stream.” 
Therefore, like Khan et al., Olbert et al. discloses a manner of operating the flow reaction device wherein the raw materials in the mixing device can be suppressed from moving from the mixing device towards a supply pipe for one of the raw materials (i.e., towards the amine feed 1) by setting the flow rate of the raw material 1 at a significantly higher flow rate (i.e., feeding at a higher speed) relative to the flow rate of the other raw material 2 into the mixing device.  
However, Olbert et al. additionally provides a throttle member (i.e., a flow disruptor 5 that creates a constriction in the flow channel, see FIGs. 4, 4a; paragraphs [0020]- [0021], [0058]) inside of the inlet branch that conveys the raw material 1 (i.e., the inlet branch in which backflow should be avoided), wherein the throttle member 5 has a smaller inner diameter than the other branches of the mixing device (i.e., an inner diameter represented by D - 2d1, see FIG. 4a and paragraphs [0023]-[0024]; e.g., an inner diameter represented by the orifice diameter in the case of a circular orifice, see paragraph [0106]).  In use, the throttle member 5 creates a displacement and recirculation of the raw material 1 upstream of the point at which the two raw materials 1 and 2 contact one another, so that a laminar region is prevented almost completely, and accordingly, zones of slow flow rate close to the wall of the mixing device can be prevented, and a jet of the raw material 1 produced by the throttle member 5 is able to enter into the mixing zone with a high peripheral speed, so that enhanced peripheral turbulence and better mixing are achieved (see paragraphs [0045]-[0046]).  The positioning of the throttle member 5 inside of the inlet branch is also such that “recirculation from the mixing chamber into the reactant feed” does not occur (see paragraph [0021]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the claimed throttle member inside of the inlet branch of the tee joint that is orthogonal to the outlet branch in the flow reaction device of Khan et al. (i.e., the inlet branch of the T-junction T2 through which the gas raw material from supply pipe 50 flows, and in which backflow should be prevented; see FIG. 1(b), paragraph [0119]) because the throttle member would create a displacement and recirculation of the raw material upstream of the point at which the two or more raw materials contact one another, so that a laminar region is prevented almost completely, and accordingly, zones of slow flow rate close to the wall of the tee junction can be prevented, and a jet of the raw material produced by the throttle member is able to enter into the mixing zone with high peripheral speed, so that enhanced peripheral turbulence and thereby better mixing between the two or more raw materials can be achieved, as taught by Olbert et al. (see paragraphs [0045]-[0046]).
The recitations with respect to the intended use of the flow reaction device “for producing diborane gas by continuously reacting two or more kinds of raw materials” (at lines 1-2), in which a supply source “for the boron trihalide gas”  (claim 1, lines 9-10)  or “for boron trihalide gas” (claim 3, lines 9-10) is connected to at least one of the two or more supply lines, does not impart further patentable weight (i.e., structure) to the apparatus claim. See MPEP § 2114.  In addition, recitations with respect to the materials to be worked upon by an apparatus during its intended use do not impart patentable weight to the claim.  See MPEP § 2115.
Regarding claims 4 and 11, Khan et al. further discloses that the device is able to process two or more kinds of the raw materials which are a combination of one or more kinds of gaseous raw materials (i.e., gas supplied through the third feed line 50 may comprise a carrier gas and a gas reactant, see paragraph [0091]) and one or more kinds of liquid raw materials (i.e., a first liquid and a second liquid, e.g., liquids comprising an organic phase and an aqueous phase, see paragraphs [0080], [0090]; FIG. 1(a));
at least one of the supply pipes which is configured to supply the one or more kinds of gaseous raw materials to the mixing device (i.e., the pipe of the third feed line 50 for feeding the gas, see FIG. 1(b)) is connected to the mixing device 90 from above with respect to the plane on which the mixing device is disposed; and
at least one of the supply pipes which is configured to supply the one or more kinds of liquid raw material to the mixing device (i.e., the pipe which extends between the first chamber 80 and the second chamber 90, see FIG. 1(b)) is connected to the mixing device 90 in parallel to the plane on which the mixing device is disposed.
The recitation “at least one of said one or more kinds of gaseous raw materials being the boron trihalide gas” is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
Regarding claim 6, Khan et al. further discloses a separation section (i.e., including an outflow container, see FIG. 1(b) and 8(a); see also paragraph [0082]) provided on a secondary side with respect to the reaction section (i.e., downstream of a second end 70 of the reaction section), and configured to separate a gas from the product (i.e., as can be seen in FIG. 1(b) and 8(a), the outflow container is provided with an outlet at the top of the container, through which a gas phase that has separated from the liquid phase can flow). The recitation that “diborane gas” is separated in the separation section is considered a recitation of intended use that does not impart further patentable weight to the apparatus claim.
	Regarding claims 9 and 10, Olbert et al. (see FIG. 4a) discloses a distance L between the throttle member 5 and the point at which the the two raw materials 1 and 2 contact one another, wherein, “The distance L must be greater than the length of the recirculation area which forms.  However, it should be significantly smaller than the starting zone for complete formulation of a turbulent flow.  This depends on the type and speed of the flowing fluid and can be determined by the person skill in the art experimentally or by simulations,” (see paragraphs [0027]-[0028]).  
Olbert et al. (at paragraphs [0032]-[0033]) also discloses,
“The d1:D ratio is preferably from 0.002 to 0.2:1, more preferably from 0.05 to 0.18:1, even more preferably from 0.07 to 0.15:1 and especially from 0.1 to 0.12:1.
The distance L is preferably greater than twice the height d1, more preferably greater than four times and most preferably eight times the parameter d1. The length L is preferably less than fifty times the diameter D, more preferably less than twenty times and most preferably less than ten times the diameter D.”
	Referring back to Khan et al., the tee junction T2 is described as “1 mm ID PEEK” (see paragraph [0119]).  Therefore, Khan et al. discloses a diameter D = 1 mm.  
Where the ratio d1:D is from 0.1 to 0.12:1, d1 ranges from 0.1 mm to 0.12 mm.  
Where L is eight times the parameter d1, the length L ranges from 0.8 mm to 0.96 mm.
Where L is less than ten times the diameter D, the length L is less than 10 mm.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a distance L ranging from 0 mm to 10 mm between the throttle member and the outlet branch of the tee junction (i.e., the point at which the two or more raw materials contact one another) in the modified flow reaction device of Kahn et al. because such distance L would have met the requirements of being greater than the length of the recirculation area, while significantly smaller than the starting zone for complete formation of a turbulent flow, as taught by Olbert et al.
	Furthermore, the specific distance L between the throttle member and the outlet branch is not considered to confer patentability to the claim since the precise distance L would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the distance L between the throttle member and the outlet branch in the modified flow reaction device of Khan et al. in order to obtain the desired fluid flow characteristics and degree of mixing, depending on the type and speed of the flowing fluid, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Regarding claims 12 and 13, Olbert et al. (see FIG. 4a; paragraph [0025]) discloses a length e of the throttle member 5 in a supply direction of the raw material 1, wherein a height d1 of the throttle member 5 and its length e, “… must, in accordance with the invention, be sufficient to generate a displacement and the formation of a recirculation area in fluidic terms,” (see paragraph [0026]).  Therefore, the recitation of a specific length e of the throttle member in the supply direction of the raw material, ranging from 0.1 mm to 10 mm, is not considered to confer patentability to the claim since the precise length e would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the length e of the throttle member in the modified flow reaction device of Khan et al. so that the length e, for a given height d1 of the throttle member, was sufficient to generate the necessary displacement and recirculation area to achieve the desired degree of mixing of the raw materials, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774